Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 6, 1974, convicting him of four *804counts of promoting gambling in the second degree, upon a jury verdict, and imposing sentence. By order dated May 11, 1976, the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts reversed the judgment and ordered a new trial. On March 23, 1978 the Court of Appeals reversed the order of the Appellate Term and remitted the case to that court for consideration of the facts and such issues of law as were not previously considered. On June 13, 1978 the remittitur was amended to provide that the case be remitted to this court (People v Savino, 44 NY2d 669, 670, mot to amend remittitur granted 44 NY2d 931). Judgment affirmed. This case is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). We have reviewed all points raised by the defendant before the Appellate Term on his original appeal and those additional arguments contained in the supplemental brief submitted upon the remittal, and have found them to be without merit. Damiani, J. P., Rabin, Gulotta and O’Connor, JJ., concur.